Title: To George Washington from Jeremiah Olney, 3 September 1782
From: Olney, Jeremiah
To: Washington, George


                  
                     Sir
                     Dobbs Ferry 3rd Septr 1782,
                  
                  I have the Honor to acquaint your Excellency, that in a Flagg of Truce Granted a few days Since Mrs Johnson a Refugee Lady from New York & Resident of Monmouth County, was permitted to pass to the Enemy’s Guard Ship—She having a pass port from his Excellency Govr Livingston to go into New York, but it being not of her power to obtain permission for that purpose, She Return’d this day in a Flagg Granted by the Enemy, She has Brought with her (from within the Enemy’s lines) three Small Common Hatts & Two Silk handk—these articles tho of little value, She Sayes will be a great loss to her, & Represents her Case as Extremely necessitous indeed, having no property only but what is in the power of the Enemy & being oblig’d to live on the Bounty and Generosity of her Friends—but how far these Considerations can or ought to have influence, is not for me to Determine, my duty Points alone to the propriety of a punctual observance of orders, I have therefore Detain’d the articles (& the Lady Residing at So great a distance Inclines to wait) your Excellency’s Determination—Lieut. Wheaton has Return’d without accomplishing his Wishes—he has brought with him a Small Hamper Containing a few Necessarys presented to him by his Parents in New York, and for which a pass port was Granted by Sir Guy Carlton, altho I Conceive no impropriety in his accepting it—yet as Lt Wheaton is off my Regimt, it Renders my Situation as Commanding officer at this post the more Delicate, I could therefore wish to Conduct in the matter, so as to avoid Even the Shadow of Sensure—I have for these Reasons retain’d the Hamper with its Contents, Lieut. Wheaton goes up in the Morning & will have the Honor to wait on your Excellency for permission to Receive it.  I have the Honor to be with much Esteem Your Excellency’s very Obed. huml. Ser.
                  
                     Jereh Olney  Lt Colo. Comdr
                     The post at Dobbs Ferry
                  
                  
                     P.S.  Inclos’d a line from Mrs Johnson, which She desir’d me to Send with this.
                  
                  
               